DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	Claims 1-12 are pending in this application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method for treating a disease mediated by a P2X3 or P2X2/3 receptor antagonist wherein the disease is urinary tract disease, does not reasonably provide enablement for method for treating all other diseases mediated by a P2X3 or P2X2/3 receptor antagonist.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
As a general rule, enablement must be commensurate with the scope of claim language. MPEP 2164.08 states, “The Federal Circuit has repeatedly held that “the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation.” In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. Warner-Lambert Co. v. Teva Pharmaceuticals USA Inc., 75 USPQ2d 1865, and Scripps Research Institute v. Nemerson, 78 USPQ2d 1019 asserts:  “A lack of enablement for the full scope of a claim, however, is a legitimate rejection.” The principle was explicitly affirmed more recently in Liebel-Flarsheim Co. v. Medrad, Inc., 481 F.3d 1371, 82 USPQ2d 1113;  Auto. Tech. Int’l, Inc. v. BMW of N. Am., Inc., 501 F.3d 1274, 84 USPQ2d 1108 (Fed. Cir. 2007), Monsanto Co. v. Syngenta Seeds, Inc., 503 F.3d 1352, 84 U.S.P.Q.2d 1705 (Fed. Cir. 2007), and Sitrick v. Dreamworks, LLC, 516 F.3d 993, 85 USPQ2d 1826 (Fed. Cir. 2008).
In evaluating the enablement question, several factors are to be considered.  Note In re Wands, 8 USPQ2d 1400 and Ex parte Forman, 230 USPQ 546.  The factors include: 1) The nature of the invention, 2) the state of the prior art, 3) the predictability or lack thereof in the art, 4) the amount of direction or guidance present, 5) the presence or absence of working examples, 6) the breadth of the claims, and 7) the quantity of experimentation needed.  The determination that “undue experimentation” would have been needed to make and use the claimed invention is not a single, simple factual determination.  Rather, it is a conclusion reached by weighing all the above noted factual considerations.
The scope of the claims is not adequately enabled solely based on the activity related to P2X3 receptor provided in the specification.  The instant claims recite ‘a method for treating a disease mediated by a P2X3 or P2X2/3 receptor antagonist’.  The instant claims cover ‘diseases’ that are known to exist and those that may be discovered in the future, for which there is no enablement provided.  The use disclosed in the specification is as pharmaceutical therapeutic agents as P2X3 receptor antagonist, a P2X2/3 receptor antagonist, or both, useful to treat a wide 3 or P2X2/3 receptor activity, however, there is nothing in the disclosure regarding how this in vitro data correlates to the treatment of all the diverse disorders embraced by the instant claims.
The state of the art provides the use of P2X2/P2X2/3 receptor antagonists to alleviate some types of chronic pain, see for example, McGaraughty et al. (PubMed Abstract enclosed).  There is nothing in the state of the art that provides treatment of all types of diseases due to P2X2/P2X2/3 receptor antagonists.  Further, there is no reasonable basis for assuming that the myriad of compounds embraced by the claims will all share the same physiological properties since they are so structurally dissimilar as to be chemically non-equivalent and there is no basis in the prior art for assuming the same.  Note In re Surrey, 151 USPQ 724 regarding sufficiency of disclosure for a Markush group.  There is no evidence of record which would enable the skilled artisan in the identification of the animal which has the potential of becoming afflicted with the disease(s) or disorder(s) claimed herein and therefore, require the treatment.
Applicants have not provided any competent evidence or disclosed tests that are highly predictive for the pharmaceutical use of the instant compounds.  Pharmacological activity in general is a very unpredictable area.  Note that in cases involving physiological activity such as the instant case, “the scope of enablement obviously varies inversely with the degree of unpredictability of the factors involved”.  See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970). 
(Only a few of the claimed diseases are discussed here to make the point of an insufficient disclosure, it does not definitely mean that the other diseases meet the enablement requirements).
.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  The following reasons apply:
In claim 11, the term “prostatitis” appears twice – see lines 3 and 4.  Further, in line 4, the term “prostatitits,;” appears to be a typo and has an extraneous ‘comma’.  Deletion of the second occurrence of the term is suggested.
Claim 12 recites “… said disease is a pain condition selected from: …” and in lines 3-4, recites “nerve injury; neuritis; neuralgias; poisoning; ischemic injury; interstitial cystitis; …; post traumatic injury”.  All of the above noted terms do not recite any ‘pain’ conditions and instead generally recite types of diseases.  These terms appear following 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 10 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Hitchings et al., U.S. Patent No. 2,657,206.  The reference teaches aryloxy-2,4-diaminopyrimidine compounds having antibacterial activity useful as pharmaceutical agents.  See the structural formula in col. 2 and the corresponding species of Examples, for example, the compound of Example 53 (structure depicted below for convenience):

    PNG
    media_image1.png
    46
    252
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    380
    747
    media_image2.png
    Greyscale

The reference compounds are disclosed to have antibacterial potency and activity against pathogenic bacteria and therefore, useful as antibacterial therapeutic agents, see col. 1.  The instant claim recites 'a method of treating a disease mediated by P2X2 or P2X2/3 receptor .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 8,846,705. Although the claims at issue are not identical, they are not patentably distinct from each other.  The reference claims are drawn to (relevant portion of reference claim depicted below for convenience):

    PNG
    media_image3.png
    220
    286
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    195
    269
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    337
    269
    media_image5.png
    Greyscale

The reference application claims are drawn to 'a method for relieving pelvic hypersensitivity said method comprising administering a compound of formula (I)', which compound of formula (I) is structurally analogous to instantly claimed compound of formula (I).  One of ordinary skill in the art, in order to practice the method of reference claims must first prepare the reference claimed compounds of formula (I).  Accordingly, one of ordinary skill in the art would be in possession of compounds according to instant claims which are taught in the reference claims or structural analogs of compounds recited in reference claims.  Claims 10-12 3 or P2X2/3 receptor antagonist’ wherein the disease can be pelvic hypersensitivity.
One of ordinary skill on the art in possession of reference claimed methods of administering compounds of formula (I), would have been motivated to select any of the species from the structures or the structural analogs thereof, with the reasonable expectation that such structurally analogous compounds would be useful as pharmaceutical agents.

Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 7,858,632. Although the claims at issue are not identical, they are not patentably distinct from each other because the compounds of the instant claims and the reference claimed compounds are structurally analogous.  
The reference claims are drawn to compounds of formula (II):
 
    PNG
    media_image6.png
    413
    287
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    73
    276
    media_image7.png
    Greyscale
 

    PNG
    media_image8.png
    130
    274
    media_image8.png
    Greyscale

As can be seen from above, the reference claim 1 teaches that R3 and R4 together with the atoms to which they are attached form a five or six-membered ring.  Further, claim 18 of the reference provides a specific compound wherein R3 and R4 together form a ring, see the compound:

    PNG
    media_image9.png
    26
    256
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    417
    775
    media_image10.png
    Greyscale

The reference compounds are taught to be useful as pharmaceutical agents, see claim 30.
	One of ordinary skill on the art would have been motivated to select any of the species or a subgenus from the reference claimed genus of structural formula (I), or structurally analogous compounds of the reference claims, including those instantly claimed, with the reasonable expectation that any species of the reference genus or structurally analogous compounds of the reference claimed compounds would have the same properties and therefore, the same use as taught for the reference genus.

Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 7,776,872. Although the claims at issue are not the compounds of the instant claims and the reference claimed compounds are structurally analogous.  
The reference claims are drawn to compounds of formula (I) (relevant portion provided below for convenience):

    PNG
    media_image11.png
    228
    270
    media_image11.png
    Greyscale

The reference compounds are taught to be useful as pharmaceutical agents, see claims 8-10.
	One of ordinary skill on the art would have been motivated to select any of the species or a subgenus from the reference claimed genus of structural formula (I), or structurally analogous compounds of the reference claims, including those instantly claimed, with the reasonable expectation that any species of the reference genus or structurally analogous compounds of the reference claimed compounds would have the same properties and therefore, the same use as taught for the reference genus.

Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 8,008,313. Although the claims at issue are not identical, they are not patentably distinct from each other.  The reference claims are drawn to (relevant portion of reference claim depicted below for convenience):

    PNG
    media_image12.png
    303
    294
    media_image12.png
    Greyscale

    PNG
    media_image13.png
    43
    293
    media_image13.png
    Greyscale

The reference application claims are drawn to 'a method for treating asthma, said method comprising administering a compound of formula (VI) to a subject in need thereof'.  The reference disclosure teaches that the invention compounds are useful in methods for treatment of diseases associated with P2X3 or P2X2/3 receptor antagonists, which include respiratory diseases such as asthma (see col. 1 and col. 4).  The instant claim is drawn to ‘a method of treating a disease mediated by a P2X3 or P2X2/3 receptor antagonist comprising administering a compound of formula (I)’, wherein a compound according to formula (I) is structurally analogous to reference claimed compounds of formula (VI).  Accordingly, the instant claims recite the same therapeutic method as the reference claims to the same patient population. 
One of ordinary skill on the art in possession of reference claimed method for treating asthma by administering compounds of formula (VI), would have been motivated to select any of the compounds of formula (VI) or the structural analogs thereof and administer in a method for treating a disease mediated by a P2X3 or P2X2/3
Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 8,524,725. Although the claims at issue are not identical, they are not patentably distinct from each other.  The reference claims are drawn to (relevant portion of reference claim depicted below for convenience):
  
    PNG
    media_image14.png
    220
    288
    media_image14.png
    Greyscale

    PNG
    media_image15.png
    166
    291
    media_image15.png
    Greyscale

The reference application claims are drawn to 'a method for treating chronic obstructive pulmonary disease (COPD), said method comprising administering a compound of formula (VI) to a subject in need thereof'.  The reference disclosure teaches that the invention compounds are useful in methods for treatment of diseases associated with P2X3 or P2X2/3 receptor antagonists, which include respiratory diseases such as COPD (see col. 1 and col. 4).  The instant claim is drawn to ‘a method of treating a disease mediated by a P2X3 or P2X2/3 receptor antagonist comprising administering a compound of formula (I)’, wherein a compound according to formula (I) is structurally analogous to reference claimed compounds of formula (VI).  Accordingly, the instant claims recite the same therapeutic method as the reference claims to the same patient population. 
One of ordinary skill on the art in possession of reference claimed method for treating COPD by administering compounds of formula (VI), would have been motivated to select any of the compounds of formula (VI) or the structural analogs thereof and administer in a method for 3 or P2X2/3 receptor antagonist, with the reasonable expectation of obtaining consistent results.

Claims 10-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 7,589,090. Although the claims at issue are not identical, they are not patentably distinct from each other.  The reference claims are drawn to compounds of formula (I) (relevant portion of reference claims depicted below for convenience):
 
    PNG
    media_image16.png
    337
    289
    media_image16.png
    Greyscale
 
    PNG
    media_image17.png
    193
    302
    media_image17.png
    Greyscale

The reference claims further include pharmaceutical composition of the claimed compounds, see claim 16.  The reference disclosure teaches that the invention compounds are useful in methods for treatment of diseases associated with P2X3 and/or P2X2/3 receptor antagonists (see col. 1).
The compounds recited in instant claims drawn to ‘method for treating a disease mediated by a P2X3 and/or P2X2/3 receptor antagonist’ are identical or structurally analogous to compounds of reference claims.  One of ordinary skill in the art would have been motivated to select any of the reference claimed compounds or pharmaceutically acceptable salts thereof and 
See MPEP § 804 (II): The specification can be used as a dictionary to learn the meaning of a term in the patent claim. Toro Co. v. White Consol. Indus., Inc., 199 F.3d 1295, 1299, 53 USPQ2d 1065, 1067 (Fed. Cir. 1999)(“[W]ords in patent claims are given their ordinary meaning in the usage of the field of the invention, unless the text of the patent makes clear that a word was used with a special meaning.”); Renishaw PLC v. Marposs Societa' per Azioni, 158 F.3d 1243, 1250, 48 USPQ2d 1117, 1122 (Fed. Cir. 1998) (“Where there are several common meanings for a claim term, the patent disclosure serves to point away from the improper meanings and toward the proper meanings.”).
Claims drawn to previously disclosed utility of patented compounds were held invalid for obviousness-type double patenting. "The asserted claims of the later '826 patent simply claim the anticancer use disclosed in the specification of the '614 patent as a method of use claim. See Pfizer, 518 F.3d at 1363; Geneva, 349 F.3d at 1385. Therefore, we affirm the district court's judgement that the asserted claims of the '826 patent are invalid for obviousness-type double patenting over the '614 patent". See Sun Pharmaceutical Indus., Ltd. v. Eli Lilly & Co., 611 F.3d 1381, 1389 (2010).
In Abbvie Inc. v. Kennedy Institute of Rhematology Trust, 764 F.3d 1366, 112 USPQ2d 1001 (Fed Cir 2014), the court explained that it is also proper to look at the disclosed utility in the reference disclosure to determine the overall question of obviousness in a nonstatutory double patenting context. See also Pfizer, Inc. v. Teva Pharm. USA, Inc., 518 F.3d Geneva Pharmaceuticals Inc. v. GlaxoSmithKline PLC, 349 F3d 1373, 1385-86, 68 USPQ2d 1865, 1875 (Fed Cir 2003).

Claims 10-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 7,799,796. Although the claims at issue are not identical, they are not patentably distinct from each other.  The reference claims are drawn to compounds of formula (I) (relevant portion of reference claims depicted below for convenience):
  
    PNG
    media_image18.png
    503
    275
    media_image18.png
    Greyscale
 
    PNG
    media_image19.png
    178
    283
    media_image19.png
    Greyscale

The reference claims further include pharmaceutical composition of the claimed compounds, see claim 7.  The reference disclosure teaches that the invention compounds are useful in methods for treatment of diseases associated with P2X3 and/or P2X2/3 receptor antagonists (see col. 1).
3 or P2X2/3 receptor antagonist’ are identical or structurally analogous to compounds of reference claims.  One of ordinary skill in the art would have been motivated to select any of the reference claimed compounds or pharmaceutically acceptable salts thereof and use them as taught in the reference, with the reasonable expectation that such structurally analogous compounds would have the same properties and therefore, the same use as taught for the reference claimed compounds.
See MPEP § 804 (II): The specification can be used as a dictionary to learn the meaning of a term in the patent claim. Toro Co. v. White Consol. Indus., Inc., 199 F.3d 1295, 1299, 53 USPQ2d 1065, 1067 (Fed. Cir. 1999)(“[W]ords in patent claims are given their ordinary meaning in the usage of the field of the invention, unless the text of the patent makes clear that a word was used with a special meaning.”); Renishaw PLC v. Marposs Societa' per Azioni, 158 F.3d 1243, 1250, 48 USPQ2d 1117, 1122 (Fed. Cir. 1998) (“Where there are several common meanings for a claim term, the patent disclosure serves to point away from the improper meanings and toward the proper meanings.”).
Claims drawn to previously disclosed utility of patented compounds were held invalid for obviousness-type double patenting. "The asserted claims of the later '826 patent simply claim the anticancer use disclosed in the specification of the '614 patent as a method of use claim. See Pfizer, 518 F.3d at 1363; Geneva, 349 F.3d at 1385. Therefore, we affirm the district court's judgement that the asserted claims of the '826 patent are invalid for obviousness-type double patenting over the '614 patent". See Sun Pharmaceutical Indus., Ltd. v. Eli Lilly & Co., 611 F.3d 1381, 1389 (2010).
Abbvie Inc. v. Kennedy Institute of Rhematology Trust, 764 F.3d 1366, 112 USPQ2d 1001 (Fed Cir 2014), the court explained that it is also proper to look at the disclosed utility in the reference disclosure to determine the overall question of obviousness in a nonstatutory double patenting context. See also Pfizer, Inc. v. Teva Pharm. USA, Inc., 518 F.3d 1353, 86 USPQ2d 1001 (Fed Cir 2008); Geneva Pharmaceuticals Inc. v. GlaxoSmithKline PLC, 349 F3d 1373, 1385-86, 68 USPQ2d 1865, 1875 (Fed Cir 2003).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPAK R RAO whose telephone number is (571)272-0672.  The examiner can normally be reached on Monday - Friday Mon - Fri 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 


/DEEPAK R RAO/Primary Examiner, Art Unit 1624                                                                                                                                                                                                        

September 17, 2021